                 Case 18-13559-RAM      Doc 70    Filed 10/26/18    Page 1 of 2




     ORDERED in the Southern District of Florida on October 26, 2018.




                                                            Robert A. Mark, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov
  IN RE:

  RAMON SANTOS                                     CASE NO.: 18-13559-RAM
                                                   CHAPTER: 13
        DEBTOR(S).
  __________________________/

   ORDER DENYING RENEWED MOTION FOR IN REM RELIEF FROM AUTOMATIC
   STAY AND CO-DEBTOR STAY; AND REQUEST FOR AN ORDER GRANTING TWO
             YEARS PROSPECTIVE RELIEF WITHOUT PREJUDICE

          THIS CAUSE came before the Court for hearing on October 16, 2018 at 9:00 a.m. upon
  the Renewed Motion for In Rem Relief from Automatic Stay and Co-Debtor Stay; and Request
  for an Order Granting Two Years Prospective Relief (the “Motion”) filed by Wells Fargo Bank,
  N.A. (the “Movant”) on October 1, 2018 [DE#63]. The Court being otherwise more fully
  advised in the premises, it is:
      ORDERED:
              Case 18-13559-RAM          Doc 70       Filed 10/26/18   Page 2 of 2


1. Movant’s Renewed Motion for In Rem Relief from Automatic Stay and Co-Debtor Stay; and
   Request for an Order Granting Two Years Prospective Relief is denied, without prejudice, as
   to the following property:
   LOT 5, BLOCK 10, MARJOHN PARK, ACCORDING TO THE PLAT THEREOF,
   AS RECORDED IN PLAT BOOK 47, AT PAGE 97, OF THE PUBLIC RECORDS OF
   MIAMI-DADE COUNTY, FLORIDA.

   Property Address: 740 E 6TH ST HIALEAH, FL 33010-4510

2. Upon entry of the Final Report of Mediator, if Movant re-files or re-news the Motion, no new
   filing fee will be necessary for the filing of the Motion.
                                                ###

Attorney, Ella Roberts, Esq. shall serve a copy of the signed order on all required parties and
file a certificate of service as required under Local Rule 2002-1(F).

Submitted by:
Ella Roberts, Esq.
Albertelli Law
Attorney for Secured Creditor
PO Box 23028
Tampa, FL 33623
Telephone: (813) 221-4743 ext.1611
Facsimile: (813) 221-9171
Bkfl@albertellilaw.com




                                                 2
